Mahoney, P. J., and Mikoll, J., dissent in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting).
We cannot agree that the trial court’s error in precluding defendant from testifying concerning her state of mind at the time of the shooting was harmless. The trial court charged the jury, and properly so, that a defense of justification is premised on the reasonable belief of a defendant that force is necessary to defend himself or a third person from the use or imminent use of unlawful physical force (Penal Law, § 35.15). Here, defendant was unable to establish this element of the justification defense because she was not allowed to testify regarding her belief at the time of the shooting. We do not believe that this void was filled by other *983testimony at the trial. Defendant testified that she feared the victim and that she was afraid that he would harm her children. However, such testimony alone would not support a claim that defendant reasonably believed that force was necessary to prevent an imminent attack by the victim. The general fear of an individual, even if reasonable is- not sufficient as the sole basis for justification. The critical issue is a defendant’s belief at the time of the allegedly justified act (see People v Miller, 39 NY2d 543, 548-549). Here, while the jury was made aware of defendant’s general fear of the victim and the reasons therefor, it was not made aware of defendant’s belief at the time of the shooting regarding the imminence of any threat presented by the victim. Since defendant was not allowed to provide proof on an issue critical to her defense, the trial court’s error was, in our view, prejudicial and warrants a new trial.